UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JERROD CHRISTOPHER THOMPSON,

                              Plaintiff,

       -against-                                             9:18-CV-1235 (LEK/DJS)

NURSE KELLY, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation filed on April

4, 2019, by the Honorable Daniel J. Stewart, U.S. Magistrate Judge, pursuant to 28 U.S.C.

§ 636(b) and Local Rule 72.3, concerning Defendants’ motion to dismiss. See Dkt. Nos. 15

(“Motion to Dismiss”), 17 (“Plaintiff’s Response”), 20 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). “The district judge

must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to” and it “may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3);

28 U.S.C. § 636. However, “where [the] parties receive clear notice of the consequences, failure

timely to object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Mario v. P & C Food Markets, Inc., 313 F.3d 758,
766 (2d Cir. 2002); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (holding that Congress did

not “intend[] to require district court review of a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings”).

        The Court may excuse a party’s failure to object “in the interests of justice,” and modify

or reject the report-recommendation, if “the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000). Therefore, when no party objects to a magistrate judge’s

report-recommendation, courts in this circuit review it only to determine whether the magistrate

judge made a clear error. Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 684 (N.D.N.Y. 2015);

see also Fed. R. Civ. P. 72(b), Advisory Committee Notes: 1983 Addition (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”).

III.    DISCUSSION

        The Magistrate Judge notified the parties that the “failure to object to th[e] Report within

fourteen days [would] preclude appellate review.” R & R at 13. No objections were filed in the

allotted time period. Thus, the Court has reviewed the Report-Recommendation for clear error. It

has found none.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 20) is APPROVED and

ADOPTED in its entirety; and it is further




                                                    2
          ORDERED, that Defendants’ Motion to Dismiss (Dkt. No. 15) is GRANTED; and it is

further

          ORDERED, that this case is DISMISSED; and it is further

          ORDERED, that the Clerk of the Court is directed to close this case; and it is further

          ORDERED, that the Clerk of the Court serve a copy of this Decision and Order on all

parties in accordance with the Local Rules.

          IT IS SO ORDERED.


DATED:           June 05, 2019
                 Albany, New York




                                                   3
